Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eveilleau (US 20170346967), herein after referred to as Eveilleau, in view of Eyler (US 20190017839), herein after referred to as Eyler.
Regarding Claim 1
a memory; a touchscreen user interface; a wireless data interface; and a processor, ([0024] “A component of a user interface for the entire printing system is constituted by a mobile device 14, e.g. a smartphone, which is capable of communicating with the controllers 12 of each printer via a wireless link 16.”)
the processor configured to generate a map display on the touchscreen including indicia illustrating a position of each of a plurality of MFPs on an associated premises, ([0016] “Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer.”)
the processor further configured to receive a user selection of an indicia via the touchscreen, ([0032] “The user may accordingly select one of the printers”)
the processor further configured to display data corresponding to a status of a selected MFP associated with a user selected indicia, ([0032] “The user may accordingly select one of the printers in order to retrieve more detailed information on that printer, which information will be displayed in the window 38 in the bottom part of the screen.”)
the processor further configured to receive a second user selection associated with the user selected indicia via the touchscreen, ([0033] “The status information, available setting options and command buttons will then be displayed in the window 38 in the bottom part of the screen so that a user may make the appropriate settings for a print job he wants to have printed.”)
Eveilleau does not explicitly teach:
and the processor further configured to display navigation data corresponding to navigation to the selected MFP.
In the same field of endeavor, Eyler teaches:
and the processor further configured to display navigation data corresponding to navigation to the selected MFP. ([0029] "For example, to guide the passenger to an ideal pickup location that is across the street, the augmented reality transportation system may determine instructions for walking to the ideal pickup location including 1) continue straight for fifty feet, 2) turn right, and 3) cross the street at the crosswalk to arrive at the ideal pickup location." [0030] "The augmented reality transportation system, upon determining the maneuvers to guide the passenger to the ideal pickup location, generates an augmented reality element for each maneuver. For example, the augmented reality transportation system provides coordinates and/or dimensions to place arrows or other maneuver markers as an overlay of the real-world view as seen by the passenger by way of the augmented reality device." [0218] "The I/O devices/interfaces 1108 may include one or more devices for presenting output to a user, including, but not limited to, a graphics engine, a display (e.g., a display screen,")
	The above pieces of prior art are considered analogous as they both represent inventions in the walking-based destination-finding and navigation assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to display navigation data to a destination, on a smaller scale than a top-down roadmap, as taught by Eyler to provide walking navigation to a user’s rideshare pickup location [0002]. Motivation to combine Eveilleau with Eyler to a person having ordinary skill in the art comes from the prior art being analogous in the field of personal navigation and knowledge well known in the art, as well as from Eveilleau [0037].
Regarding Claim 2, Eveilleau further teaches:
wherein the map display includes a display of a plurality of buildings housing the plurality of MFPs. ([0031] “For large distances (outside of the range of the communication channel 18), the map may also turn into a city map in which the print rooms or the building in which they are located is marked.”)
Regarding Claim 3, Eveilleau further teaches:
wherein the map display include a display of an interior of a building housing the selected MFP. ([0029] “ Here, the screen shows, in the top part, a map of the office building floor with the print rooms PR1, PR2 and PR3. A position mark 36 shows the current position of the mobile device on this map. In this way, the user is advised which print rooms are available and where he has to go in order to enter a specific print room. Further, the user may select one of the print rooms on the touch screen. The contour of that print room will then the highlighted on the map, and more detailed information on that print room will be displayed in a window 38 in the bottom part of the touch screen 26.”)
Regarding Claim 4, Eveilleau further teaches:
wherein the map display further includes indicia indicative of a floor level associated with each MFP. ([0031] “Optionally, a three-dimensional map may be shown, for example in order to indicate the locations of print rooms on different floors of a building.”)
Regarding Claim 5, Eveilleau further teaches:
wherein the status data includes document processing capabilities of the selected MFP. ([0032] “There, the top part of the screen shows a plan of the print room PR2 in which the mobile device has been located, and the positions and contours of all the printers P2.1-P2.3 in that room are shown along with relevant information on the statuses and properties of these printer. The user may accordingly select one of the printers in order to retrieve more detailed information on that printer, which information will be displayed in the window 38 in the bottom part of the screen." [0033] "the selector 34 switches to the level LP. As a result, the display image on the screen changes to what is shown in FIG. 5, i.e. an image of the printer P2.2 including details of that printer such as paper trays 40, and the like. The status information, available setting options and command buttons will then be displayed in the window 38 in the bottom part of the screen so that a user may make the appropriate settings for a print job he wants to have printed.")
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Eveilleau in view of Morrison (US 20150204670).
Modified Eveilleau teaches the system of Claim 1, but Eveilleau does not explicitly teach:
wherein the navigation data includes an estimated travel time to the selected MFP.
In the same field of endeavor, Morrison teaches:
wherein the navigation data includes an estimated travel time to the selected MFP. ([0032] “Navigation solutions may include, for example, directional instructions to the pedestrian user 202 to walk from the current location to a destination, estimated time of arrival based on the walking speed of the pedestrian user 202, and so on.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the walking-based destination-finding and navigation assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to display an estimated travel time to the chosen destination as taught by Morrison to compute navigation directions for a user [0032]. Motivation to combine Eveilleau with Morrison to a person having ordinary skill in the art comes from the prior art being analogous in the field of personal navigation and knowledge well known in the art, as well as from Eveilleau [0037].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Eveilleau, further in view of Eyler.

wherein the navigation data further includes visual navigation directions to the selected MFP.
In the same field of endeavor, Eyler teaches:
wherein the navigation data further includes visual navigation directions to the selected MFP. ([0030] "The augmented reality transportation system, upon determining the maneuvers to guide the passenger to the ideal pickup location, generates an augmented reality element for each maneuver. For example, the augmented reality transportation system provides coordinates and/or dimensions to place arrows or other maneuver markers as an overlay of the real-world view as seen by the passenger by way of the augmented reality device." [0218] "The I/O devices/interfaces 1108 may include one or more devices for presenting output to a user, including, but not limited to, a graphics engine, a display (e.g., a display screen,")
	The above pieces of prior art are considered analogous as they both represent inventions in the walking-based destination-finding and navigation assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to display navigation data to a selected destination, on a smaller scale than a top-down roadmap, as taught by Eyler to provide walking navigation to a user’s rideshare pickup location [0002]. Motivation to combine Eveilleau with Eyler to a person having ordinary skill in the art comes from the prior art being analogous in the field of personal navigation and knowledge well known in the art, as well as from Eveilleau [0037].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eveilleau in view of Eyler.
Eveilleau teaches:
storing position data corresponding to a position of each of a plurality of MFPs about a premises; ([0016] “Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer. When the graphical interface is displayed on a touch screen, the user may select and activate the local entities by touching them on the screen and may then actively switch the user interface to any of the hierarchy levels that are associated with the selected entity.” Stored location of MFP devices is implied in the prepared map of printer locations provided to the user.”
determining a position of a portable user device relative to the premises; ([0015] "The locating function may for example be formed by a GPS system implemented in the mobile device or by the known locating functions provided by mobile telephone networks. However, the different ranges of the various communication channels provide also implicit location information and may therefore also be utilized for establishing or assisting the locating function." [0029] "A position mark 36 shows the current position of the mobile device on this map")
generating a touchscreen display map of the premises including indicia corresponding to each of the MFPs; ([0016] “Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer.”)
receiving a first user selection of an indicia; ([0032] “The user may accordingly select one of the printers”)
displaying status data corresponding to a status of an MFP associated with a user selected indicia; ([0032] “The user may accordingly select one of the printers in order to retrieve more detailed information on that printer, which information will be displayed in the window 38 in the bottom part of the screen.”)
receiving a second user selection of the user selected indicia; ([0033] “The status information, available setting options and command buttons will then be displayed in the window 38 in the bottom part of the screen so that a user may make the appropriate settings for a print job he wants to have printed.”)
determining a relative position of the portable user device relative to the MFP associated with the user selected indicia in accordance with the second received user selection; ([0015] “For example, if a short range technology such as Bluetooth is available and utilized for communication with a controller, this implies that the location of the mobile device is not too far away from that controller, so that it can be concluded that the mobile device is present in the same print room as the controller. Similarly, when communication is possible via NFC or USB, this implies that the mobile device is located in the immediate vicinity of the printer in which the controller is installed.”)
Eveilleau does not explicitly teach:
and displaying navigation data corresponding to navigation of the portable data device to a user selected MFP associated with the second user selection.
In the same field of endeavor, Eyler teaches:
and displaying navigation data corresponding to navigation of the portable data device to a user selected MFP associated with the second user selection. ([0029] "For example, to guide the passenger to an ideal pickup location that is across the street, the augmented reality transportation system may determine instructions for walking to the ideal pickup location including 1) continue straight for fifty feet, 2) turn right, and 3) cross the street at the crosswalk to arrive at the ideal pickup location." [0030] "The augmented reality transportation system, upon determining the maneuvers to guide the passenger to the ideal pickup location, generates an augmented reality element for each maneuver. For example, the augmented reality transportation system provides coordinates and/or dimensions to place arrows or other maneuver markers as an overlay of the real-world view as seen by the passenger by way of the augmented reality device." [0218] "The I/O devices/interfaces 1108 may include one or more devices for presenting output to a user, including, but not limited to, a graphics engine, a display (e.g., a display screen")
	The above pieces of prior art are considered analogous as they both represent inventions in the walking-based destination-finding and navigation assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to display navigation data to a destination, on a smaller scale than a top-down roadmap, as taught by Eyler to provide walking navigation to a user’s rideshare pickup location [0002]. Motivation to combine Eveilleau with Eyler to a person having ordinary skill in the art comes from the prior art being analogous in the field of personal navigation and knowledge well known in the art, as well as from Eveilleau [0037].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Eveilleau, in view of Nguyen (US 9807726), herein after referred to as Nguyen.
Modified Eveilleau teaches the system of Claim 8, but Eveilleau does not explicitly teach:
generating the position data in accordance with sensing beacons associated with each MFP.
In the same field of endeavor, Nguyen teaches:
generating the position data in accordance with sensing beacons associated with each MFP. ([Col 3, Ln 54-62] “Although FIG. 1 shows a single mobile terminal 10 and a single pair of a field device 20 and a beacon transmitter 30, multiple mobile terminals 10 and pairs of the field device 20 and the beacon transmitter 30 may be included in the management system 1. In one or more embodiments of the invention, each of the beacon transmitters 30 is embedded into the field device 20. In this case, the beacon signals are used for both calculating the current position of the mobile terminal 10 and identifying a nearby specific field device 20.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the work device locating and tracking field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to use a beacon to locate and track a work machine as taught by Nguyen to map location and proximity to dangerous equipment [Col 8]. Motivation to combine Eveilleau with Nguyen to a person having ordinary skill in the art comes from the prior art being analogous in the field of device tracking and knowledge well known in the art, as well as from Eveilleau [0037].
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Eveilleau, further in view of Eveilleau
Regarding Claim 10, Eveilleau teaches:
displaying the map of the premises including a display of a plurality of buildings proximate to the portable data device, each of the buildings associated with one or more of the MFPs. ([0031] “For large distances (outside of the range of the communication channel 18), the map may also turn into a city map in which the print rooms or the building in which they are located is marked.”)
Regarding Claim 11, Eveilleau teaches:
wherein the display of buildings proximate to the portable data device is generated in accordance with global positioning data. ([0015] “The locating function may for example be formed by a GPS system implemented in the mobile device or by the known locating functions provided by mobile telephone networks.”)
Regarding Claim 12, Eveilleau teaches:
receiving a user selection of a building from the plurality of displayed buildings; and displaying the map including a display of a floorplan of one or more floors of a user selected building along with indicia corresponding to MFP locations relative to the location of the portable data device. ([0016] “"Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer. When the graphical interface is displayed on a touch screen, the user may select and activate the local entities by touching them on the screen and may then actively switch the user interface to any of the hierarchy levels that are associated with the selected entity." [0021] "A position mark 36 shows the current position of the mobile device on this map. In this way, the user is advised which print rooms are available and where he has to go in order to enter a specific print room. Further, the user may select one of the print rooms on the touch screen. The contour of that print room will then the highlighted on the map, and more detailed information on that print room will be displayed in a window 38 in the bottom part of the touch screen 26." [0031] "Optionally, the scale of the map shown in the top part of the screen in FIG. 2 may be varied depending on the detected distance of the mobile device from the print rooms. For large distances (outside of the range of the communication channel 18), the map may also turn into a city map in which the print rooms or the building in which they are located is marked. Optionally, a three-dimensional map may be shown, for example in order to indicate the locations of print rooms on different floors of a building.”)
Regarding Claim 13,
wherein the display of the floorplan relative to the location of the portable data device is determined in accordance with Wi-Fi positioning. ([0024] “A component of a user interface for the entire printing system is constituted by a mobile device 14, e.g. a smartphone, which is capable of communicating with the controllers 12 of each printer via a wireless link 16. To that end, the mobile device 14 has several communication channels 18 (WiFi), 20 (Bluetooth) and 22 (NFC) which support different wireless communication techniques and differ from one another in particular in their range." [0030] "When the resolution of the GPS system and the resolution of location services provided by the mobile telephone network are not sufficient for accurately detecting the exact location of the mobile device, the locating function may be assisted by the other communication channels 18, 20 and 22 of the mobile device.”)
Regarding Claim 14, Eveilleau teaches:
further comprising displaying the status data including data corresponding to document processing capabilities of the MFP associated with the user selected indicia. ([0032] “There, the top part of the screen shows a plan of the print room PR2 in which the mobile device has been located, and the positions and contours of all the printers P2.1-P2.3 in that room are shown along with relevant information on the statuses and properties of these printer. The user may accordingly select one of the printers in order to retrieve more detailed information on that printer, which information will be displayed in the window 38 in the bottom part of the screen." [0033] "the selector 34 switches to the level LP. As a result, the display image on the screen changes to what is shown in FIG. 5, i.e. an image of the printer P2.2 including details of that printer such as paper trays 40, and the like. The status information, available setting options and command buttons will then be displayed in the window 38 in the bottom part of the screen so that a user may make the appropriate settings for a print job he wants to have printed.")
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Eveilleau, in view of Morrison.
Modified Eveilleau teaches the method of Claim 8, but does not explicitly teach:
further comprising displaying the navigation data including an estimated time to get to the user selected MFP.
In the same field of endeavor, Morrison teaches:
further comprising displaying the navigation data including an estimated time to get to the user selected MFP. ([0032] “ Navigation solutions may include, for example, directional instructions to the pedestrian user 202 to walk from the current location to a destination, estimated time of arrival based on the walking speed of the pedestrian user 202, and so on.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the walking-based destination-finding and navigation assistance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to display an estimated travel time to the chosen destination as taught by Morrison to compute navigation directions for a user [0032]. Motivation to combine Eveilleau with Morrison to a person having ordinary skill in the art comes from the prior art being analogous in the field of personal navigation and knowledge well known in the art, as well as from Eveilleau [0037].
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eveilleau in view of Nguyen and Morrison.
Regarding Claim 16, 
a data interface; and a processor, ([0024] “A component of a user interface for the entire printing system is constituted by a mobile device 14, e.g. a smartphone, which is capable of communicating with the controllers 12 of each printer via a wireless link 16.”)
the processor further configured to receive location data corresponding to a location of a portable data device, ([0015] “The locating function may for example be formed by a GPS system implemented in the mobile device or by the known locating functions provided by mobile telephone networks. However, the different ranges of the various communication channels provide also implicit location information and may therefore also be utilized for establishing or assisting the locating function. For example, if a short range technology such as Bluetooth is available and utilized for communication with a controller, this implies that the location of the mobile device is not too far away from that controller, so that it can be concluded that the mobile device is present in the same print room as the controller.”)
the processor further configured to output map data indicative of MFPs relative to received location data, ([0016] “Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer." [0031] "Optionally, the scale of the map shown in the top part of the screen in FIG. 2 may be varied depending on the detected distance of the mobile device from the print rooms")
the processor further configured to receive selection data corresponding to an MFP selected from the map data, ([0032] “There, the top part of the screen shows a plan of the print room PR2 in which the mobile device has been located, and the positions and contours of all the printers P2.1-P2.3 in that room are shown along with relevant information on the statuses and properties of these printer. The user may accordingly select one of the printers”)
the processor further configured to output status data corresponding to a status of a selected MFP to the portable data device, ([0032] “The user may accordingly select one of the printers in order to retrieve more detailed information on that printer, which information will be displayed in the window 38 in the bottom part of the screen.”)
the processor further configured to generate the location map including indicia of the selected MFP relative to the portable data device, ([0016] “Preferably, at least some levels of the user interface include graphical objects showing for example a map of the print rooms or other relevant locations, a plan of an individual print room or an image of an individual printer. When the graphical interface is displayed on a touch screen, the user may select and activate the local entities by touching them on the screen and may then actively switch the user interface to any of the hierarchy levels that are associated with the selected entity." [0029] "A position mark 36 shows the current position of the mobile device on this map. In this way, the user is advised which print rooms are available and where he has to go in order to enter a specific print room. Further, the user may select one of the print rooms on the touch screen. The contour of that print room will then the highlighted on the map, and more detailed information on that print room will be displayed in a window 38 in the bottom part of the touch screen 26.")
Eveilleau does not explicitly teach:
memory storing status data corresponding to a status of each of a plurality of MFPs;
the processor configured to receiving beacon data corresponding to beacons broadcast by each of a plurality of MFPs,
the processor further configured to generate a location map of the MFPs relative to a premises in accordance with received beacon data,
and the processor further configured to generate a time estimate to reach the selected MFP in accordance with the location of the portable data device.
In the same field of endeavor, Nguyen teaches:
memory storing status data corresponding to a status of each of a plurality of [devices]; ([Col 3, Ln 28-39] “ The server device 40 may collect and store process data of the field device 20 and other data required to manage the plant facility. For example, the server device 40 may store temperature, pressure, flow rate, or valve status of the field device 20. The server device 40 may provide the mobile terminal 10 with such data via the access point 50. In one or more embodiments of the invention, the server device 40 manages the process data of the field device 20 with an identifier (hereinafter called “ID”). The ID is identification information associated with the field device 20. The ID may be conveyed from the attached or embedded beacon transmitter 30 to the mobile terminal 10 via the beacon signal.”)
the processor configured to receiving beacon data corresponding to beacons broadcast by each of a plurality of [devices] ([Col 2, Ln 13-19] “broadcasting beacon signals by a plurality of beacon transmitters, wherein each of the beacon transmitters is attached to or embedded into a field device in the plant facility, and each of the beacon signals comprises an identifier that identifies the field device; receiving the beacon signals by a mobile terminal;”)
the processor further configured to generate a location map of the [device] relative to a premises in accordance with received beacon data, ([Col 3, Ln 16-24] “In one or more embodiments of the invention, for example, the beacon signal may reach up to seventy meters. The mobile terminal 10 may measure the strength of the beacon signal and calculate the distance from the beacon transmitter 30. In one or more embodiments of the invention, the mobile terminal 10 stores location data of the plant facility, which represents a map of the plant facility and the location of the beacon transmitter 30" [Col 8, Ln 6-13] "In this example, a shaded circle is drawn around the field device 20 on the map of the plant facility. The map shows the locations of the field devices 20 (or beacon transmitters 30) in the plant facility, labelled “A1” through “Z2.” In one or more embodiments of the invention, the circle indicates an approximate outer boundary where the beacon signals, broadcast from the beacon transmitter 30 attached to the field device 20, can reach.")
	The above pieces of prior art are considered analogous as they both represent inventions in the work device locating and tracking field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eveilleau to save work device status information and use a beacon to locate and track a work machine as taught by Nguyen to map location and proximity to potentially dangerous equipment [Col 8]. Motivation to combine Eveilleau with Nguyen to a person having ordinary skill in the art comes from the prior art being analogous in the field of device tracking and knowledge well known in the art, as well as from Eveilleau [0037].
In the same field of endeavor, Morrison teaches:
and the processor further configured to generate a time estimate to reach the selected MFP in accordance with the location of the portable data device. ([0032] “Navigation solutions may include, for example, directional instructions to the pedestrian user 202 to walk from the current location to a destination, estimated time of arrival based on the walking speed of the pedestrian user 202, and so on. “)
Eveilleau to display an estimated travel time to the chosen destination as taught by Morrison to compute navigation directions for a user [0032]. Motivation to combine Eveilleau with Morrison to a person having ordinary skill in the art comes from the prior art being analogous in the field of personal navigation and knowledge well known in the art, as well as from Eveilleau [0037].
Regarding Claim 17, Eveilleau further teaches:
wherein the location data is associated with global positioning data and Wi-Fi location data. ([0015] “The locating function may for example be formed by a GPS system implemented in the mobile device or by the known locating functions provided by mobile telephone networks" [0030] "When the resolution of the GPS system and the resolution of location services provided by the mobile telephone network are not sufficient for accurately detecting the exact location of the mobile device, the locating function may be assisted by the other communication channels 18, 20 and 22 of the mobile device. For example, when communication is possible via the communication channel 18 (WiFi) which has a relatively long range, this means that the mobile device is located not too far away from the print rooms or possibly within one of the print rooms.")
Regarding Claim 18, Eveilleau further teaches:
wherein the location map includes a map of a plurality of buildings of the premises. ([0031] “For large distances (outside of the range of the communication channel 18), the map may also turn into a city map in which the print rooms or the building in which they are located is marked.”)
Regarding Claim 19
wherein the location map includes a map of one or more floors of a selected building of the premises. ([0029] “Here, the screen shows, in the top part, a map of the office building floor with the print rooms PR1, PR2 and PR3. A position mark 36 shows the current position of the mobile device on this map. In this way, the user is advised which print rooms are available and where he has to go in order to enter a specific print room. Further, the user may select one of the print rooms on the touch screen. The contour of that print room will then the highlighted on the map, and more detailed information on that print room will be displayed in a window 38 in the bottom part of the touch screen 26." [0031] "Optionally, a three-dimensional map may be shown, for example in order to indicate the locations of print rooms on different floors of a building.")
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Eveilleau in view of Eyler.
Modified Eveilleau teaches the system of Claim 19, but Eveilleau does not explicitly teach:
wherein the processor is further configured to generate progressive travel instructions for movement of the portable data device to the selected MFP.
In the same field of endeavor, Eyler teaches:
wherein the processor is further configured to generate progressive travel instructions for movement of the portable data device to the selected MFP. ([0029] "For example, to guide the passenger to an ideal pickup location that is across the street, the augmented reality transportation system may determine instructions for walking to the ideal pickup location including 1) continue straight for fifty feet, 2) turn right, and 3) cross the street at the crosswalk to arrive at the ideal pickup location." [0030] "The augmented reality transportation system, upon determining the maneuvers to guide the passenger to the ideal pickup location, generates an augmented reality element for each maneuver. For example, the augmented reality transportation system provides coordinates and/or dimensions to place arrows or other maneuver markers as an overlay of the real-world view as seen by the passenger by way of the augmented reality device." [0218] "The I/O devices/interfaces 1108 may include one or more devices for presenting output to a user, including, but not limited to, a graphics engine, a display (e.g., a display screen,")
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663